EXHIBIT 10.12
SUMMARY SHEET: 2008 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

1.   Each director shall receive an aggregate annual cash stipend of $15,000 to
be paid in quarterly installments.   2.   Each director shall receive $2,000
cash for each face-to-face meeting of the Board attended.   3.   Each director
shall receive $1,500 cash for each telephonic meeting of the Board attended.  
4.   Each board committee member shall receive $500 cash for each board
committee meeting attended in conjunction with a face-to-face board meeting.  
5.   Each board member shall receive $1,500 cash for each board committee
meeting attended, whether stand alone, telephonic or face-to-face, except as
noted in paragraph (4) above.   6.   The audit committee chairman shall receive
an additional aggregate cash stipend of $50,000 to be paid in quarterly
installments and an additional 1,000 shares of restricted stock.   7.   The
chairman of each other committee shall receive an additional aggregate cash
stipend of $3,000 to be paid in quarterly installments.   8.   Each director
shall receive annually an aggregate of $60,000 in shares of immediately vested
common stock with the number of shares to be issued being determined by the
closing price on the date of the 2008 annual meeting.

